1    HAINES LAW GROUP, APC
     Paul K. Haines (SBN 248226)
2    phaines@haineslawgroup.com
     Fletcher W. Schmidt (SBN 286462)
3    fschmidt@haineslawgroup.com
     Matthew K. Moen (SBN305956)
4    mmoen@haineslawgroup.com
     Brittaney D. de la Torre (SBN 318150)
5    bdelatorre@haineslawgroup.com
     222 N. Sepulveda Blvd., Suite 1550
6    El Segundo, California 90245
     Tel: (424) 292-2350
7    Fax: (424) 292-2355
8    Attorneys for Plaintiff
     FRANCISCO ZARATE
9
10   [ADDITIONAL COUNSEL LISTED ON NEXT PAGE]
11
12
13                        UNITED STATES DISTRICT COURT

14                       EASTERN DISTRICT OF CALIFORNIA

15   FRANCISCO ZARATE, as an individual Case No. 2:19-cv-0067-KJM-CKD
16   and on behalf of all others similarly ORDER GRANTING STIPULATION
     situated,                             TO REMAND REMOVED ACTION
17
                           Plaintiff,      Judge: Hon. Kimberly J. Mueller
18                                         Courtroom: 3
                    vs.
19
     JOHNS MANVILLE, a Delaware
20
     corporation; and DOES 1 through 100,
21   inclusive,
22                  Defendants.
23
24
25
26
27
28


               ORDER GRANTING STIPULATION TO REMAND REMOVED ACTION
1    STEVEN W. MOORE (SBN 193068)
     smoore@constangy.com
2    BARBARA I. ANTONUCCI (SBN 209039)
3    bantonucci@constangy.com
     CHRISTIN LAWLER (SBN 272607)
4    clawler@constangy.com
5    CONSTANGY, BROOKS, SMITH & PROPHETE LLP
     351 California St., Suite 200
6    San Francisco, CA 94104
7    Telephone: 415.918.3004
     Facsimile: 415.918.3005
8
9    STEVEN KATZ (SBN 139078)
10   skatz@constangy.com
     CONSTANGY, BROOKS, SMITH & PROPHETE LLP
11   2029 Century Park East, Suite 1100
12   Los Angeles, CA 90067
     Telephone: 310.909.7775
13
14   Attorneys for Defendant
     JOHNS MANVILLE
15
16
17
18
19
20
21
22
23
24
25
26
27
28


               ORDER GRANTING STIPULATION TO REMAND REMOVED ACTION
1                                           ORDER
2          After reviewing the Parties’ Stipulation to Remand Removed Action (the
3    “Stipulation”), and with GOOD CAUSE appearing therefore, the Court orders as follows:
4          1. The Stipulation is approved and the request for remand is granted.
5          2. Eastern District of California Case No. 2:19-cv-0067-KJM-CKD is hereby
6             remanded to the Superior Court for the State of California for the County of
7             Glenn.
8          IT IS SO ORDERED.
9
10   Dated: January 31, 2020.
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                         1
               ORDER GRANTING STIPULATION TO REMAND REMOVED ACTION
